Citation Nr: 1542569	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to a rating in excess of 10 percent for service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues were previously before the Board in November 2012, and were remanded for further development.  Specifically, the Board requested that Social Security Administration records be obtained, that a VA audiological opinion be obtained to address whether this combat Veteran's pre-existing hearing loss increased in severity during his active duty service, and that a VA medical examination be provided to reassess the severity of the Veteran's PTSD.  As will be discussed below, some of these remand directives were not completed and an additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998) (holding a previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).

The Veteran's physical claims file and his file on the VBMS paperless claims processing system have been reviewed.  Accordingly, future consideration of this Veteran's case should take into account the existence of both the physical and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Board notes that the VA medical examiner conducting the May 2007 examination and the VA examiner rendering the February 2013 opinion, both concluded that the Veteran currently suffers from bilateral tinnitus.  In a written brief dated May 27, 2015, the Veteran's representative also argued that the Veteran's tinnitus should be service-connected.  On remand, the AOJ should clarify whether the Veteran intends to file a claim for tinnitus and, if so, adjudicate that claim.  
In its November 2012 remand, the Board also referred back a host of other conditions raised in the record-bilateral knee disorder, hypertension, and other cardiovascular disabilities, including exposure to herbicides-because they had not been initially adjudicated by the AOJ.  These claims remain referred to the AOJ for any necessary action. 


REMAND

Bilateral Sensorineural Hearing Loss

As the Board's previous remand noted, the Veteran entered service with pre-existing hearing loss in both ears.  That hearing loss is reflected in a pre-induction audiogram conducted September 1965 and an entrance audiogram conducted in February 1966.  This report of medical examination also includes a conclusion in the narrative that the Veteran has high frequency hearing loss.  As the Veteran's hearing loss pre-existed service, he cannot bring a service connection claim predicated on the incurrence of hearing loss while on active duty service, but he may bring a claim for service-connected aggravation of that pre-existing disorder.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   Therefore, the question on appeal is whether the Veteran's active duty service, including his combat service in Vietnam, aggravated his pre-existing hearing loss.  

The Board's 2012 remand specifically requested that a VA audiological opinion be obtained to address whether the Veteran's active duty service, including his combat service in Vietnam, aggravated his pre-existing hearing loss.  A medical opinion was rendered in February 2013, but the examiner did not specifically address the question of aggravation.  Rather, the examiner opined that he could not, without resort to speculation, state with at least a 50/50 probability that the Veteran's hearing loss measured in the May 2007 audiological examination was the result of military noise exposure.  Accordingly, a remand is required for the examiner to address the question of aggravation.


Posttraumatic Stress Disorder (PTSD)

As mentioned previously, the November 2012 remand also instructed the AOJ to afford the Veteran a medical examination to assess the current severity of his service-connected PTSD.  While the AOJ stated in its Supplemental Statement of the Case (SSOC) that it notified the Veteran of a scheduled medical examination on April 3, 2013, and that it was informed on March 25, 2013 that the Veteran failed to report to the VA Medical Center (VAMC) in Atlanta for that exam, there is no documentation in the claims file evidencing that the Veteran was ever notified of the specific date, time, and location of this examination.  

The claims file does contain some documentation relating to the scheduling of an examination, including a letter dated February 7, 2013 which informs the Veteran that his closest VAMC would be notifying him of the date, time, and location of this examination.  The claims file also includes a Compensation and Pension Exam Inquiry form evidencing that the AOJ had initiated a request for a DBQ Hearing Loss and Tinnitus, a DBQ Medical Opinion 1, and a DBQ Review PTSD with the Atlanta VAMC on February 7, 2013.  Finally, there is also a form in the claims file printed on March 25, 2013 and labeled "C&P Exam Results:  DBQ Medical Opinion 1."  The form does not include the date that the exam was scheduled in the first instance, but it does denote that it was cancelled.

The dates cited by the AOJ in the SSOC also add to the lack of clarity around notification.  If the AOJ actually informed the Veteran on April 3, 2013 that he was scheduled for an exam, this notification would have been after the AOJ was informed that the Veteran failed to report to that exam on or before March 25, 2013.  Such notice would be ineffective as the exam date would have already come and gone.  Because it is unclear whether the Veteran received notice of the date, time, and location of the scheduled PTSD examination, this claim must also be remanded. 


Accordingly, the case is REMANDED for the following actions:

1.   Return the Veteran's complete claims file to the VA examiner who completed the February 2013 audiological opinion, if available, or to an equally qualified medical professional.  The examiner should be asked to review the Veteran's complete claims file, including this remand and the Veteran's lay statements that he had difficulty hearing in Vietnam, and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's pre-existing hearing loss was aggravated (i.e. increased in severity) during service.  

If a medical opinion cannot be made without resort to speculation, the medical professional must explain why this is so and note what, if any, additional evidence would permit an opinion to be rendered.  

2.  Ask the Veteran whether he has received any outpatient mental health treatment for his PTSD since he filed his claim in 2007, and, if so, where.  Then, attempt to obtain those records.

3.  Associate with the claims file the documentation indicating that the Veteran was properly notified of the date, time, and location of the scheduled PTSD examination in 2013 - prior to the examination.  If such evidence is found, no further development of the claim is needed.


4.  If documentation evidencing that the Veteran was properly notified - in advance - of the date, time, and location of the scheduled PTSD exam cannot be found, please schedule an exam and ensure that notice of the exam is sent to the Veteran.  

As noted in the previous remand, the VA exam should reassess the severity of the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation should be performed to permit the Board to address the rating criteria, but specifically in terms of the impact on the Veteran's social and occupational functioning.   

5.  Then, after the examination report is received and reviewed, readjudicate the appeal regarding entitlement to an increased rating for service-connected PTSD and entitlement to service connection for bilateral sensorineural hearing loss.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

